Citation Nr: 0845102	
Decision Date: 12/31/08    Archive Date: 01/07/09

DOCKET NO.  07-35 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a delimiting date for Chapter 35 Survivors' 
and Dependents' Education Assistance beyond April [redacted], 2001. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 



INTRODUCTION

The veteran had active service from July 1943 to November 
1945.  The veteran is the appellant's father.    

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2007 decision by the Department of 
Veterans Affairs (VA), Muskogee, Oklahoma, Regional Office 
(RO) which determined that the appellant's delimiting date 
for the Chapter 35 education benefits could not be extended 
beyond age 31.   

The veteran presented testimony at a Travel Board hearing 
before the undersigned Acting Veterans Law Judge in July 
2008.  A transcript of the hearing is associated with the 
veteran's claims folder. 


FINDINGS OF FACT

1.  The appellant was born in April 1970.  

2.  In July 1992, the appellant's eligibility for Chapter 35 
education benefits was established and his initial delimiting 
date was April [redacted], 1996, the appellant's 26th birthday.  

3.  There is no legal basis for an extension of the 
delimiting date beyond April [redacted], 2001, the appellant's 31st 
birthday. 




CONCLUSION OF LAW

Entitlement to a delimiting date for educational assistance 
benefits pursuant to Chapter 35, Title 38, United States 
Code, beyond April [redacted], 2001, is not warranted.  38 U.S.C.A. § 
3512 (West 2002 & Supp. 2008); 38 C.F.R. §§ 21.3040, 21.3041 
(2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant was born in April 1970.  In July 1992, the 
appellant's eligibility for Chapter 35 education benefits was 
established on the basis that the veteran, the appellant's 
father, was permanently and totally disabled due to service-
connected disabilities.  The appellant's delimiting date was 
April [redacted], 1996, the appellant's 26th birthday.  The appellant 
had a maximum of 45 months of benefits.  Thereafter, the 
appellant used Chapter 35 benefits.

In July 2006, the appellant filed an application with VA for 
survivors' and dependents' education assistance.  In June 
2007, the appellant's claim was denied.  

As noted, basic eligibility for Chapter 35 benefits was 
established for the appellant.  See 38 U.S.C.A. § 3501; 38 
C.F.R. § 21.3021(a)(1)(i).  Therefore, the appellant met the 
basic eligibility requirements for educational assistance 
benefits under Chapter 35.

The basic ending date for eligibility for educational 
assistance benefits is usually the eligible person's 26th 
birthday.  38 C.F.R. § 21.3041(c).  The appellant's 26th 
birthday was in April 1996, and so that date was his 
delimiting (ending) date for eligibility for educational 
assistance benefits under Chapter 35. 

In certain situations, the delimiting date may be modified or 
extended beyond a claimant's 26th birthday, but generally not 
past his 31st birthday.  38 U.S.C.A. § 3512; 38 C.F.R. §§ 
21.3040(d), 21.3041(d), (e).  The exception to this limit is 
the narrow circumstances presented in 38 C.F.R. § 21.3041 
(e)(2) which allows for an eligible person who turns 31 in 
the middle of an academic quarter or semester to finish out 
the remainder of that quarter or semester before the 
termination of the benefit.

A modification of the eligibility period may be granted if 
the veteran died between the child's 18th and 26th birthdays.  
In such cases, the basic ending date for eligibility will be 
the child's 26th birthday or eight years from the date of the 
relevant occurrence, whichever is later.  In no case, 
however, is the modified ending date to extend beyond the 
eligible person's 31st birthday.  38 U.S.C.A. § 3512(a)(3); 
38 C.F.R. § 21.3041(d)(2). 

The current claim for educational assistance benefits was 
received in July 2006, after the expiration of the initial 
delimiting date of April 1996.  Further, the appellant 
attained 31 years of age in April 2001, prior to the date of 
the new application for educational assistance benefits.

Notwithstanding this, in certain cases, a child may be 
afforded an extension of educational assistance beyond the 
age limitation applicable to such child.  38 C.F.R. §§ 
21.3041(e), 21.3043.  However, in no event can the delimiting 
period be extended beyond the appellant's 31st birthday.  38 
C.F.R. § 21.3041.  The exception to this limit of the age of 
31 is the narrow circumstances presented in 38 C.F.R. 
§ 21.3041 (e)(2) which allows for an eligible person who turn 
31 in the middle of an academic quarter or semester to finish 
out the remainder of that quarter or semester before the 
termination of the benefit.  Such exception to the delimiting 
date of age 31 is inapplicable in the instant case because 
the appellant was not enrolled in an academic program and 
receiving Chapter 35 benefits. 

While the Board is aware of and sympathizes with the 
appellant's arguments and concerns, the law prevents a 
favorable outcome.  Unfortunately, the regulatory criteria 
and legal precedent governing eligibility for the receipt of 
Chapter 35 educational assistance benefits are clear and 
specific, and the Board is bound by these criteria.  See 38 
U.S.C.A. § 7104.  Therefore, the Board concludes that the 
appellant cannot receive educational assistance benefits 
under Chapter 35 as a matter of law.  The Board has carefully 
reviewed the entire record in this case. Sabonis v. Brown, 6 
Vet. App. 426 (1994).  However, where as here, the law rather 
than the facts is dispositive, the benefit of the doubt 
provisions as set forth in 38 U.S.C.A. § 5107(b) are not for 
application.

The Board has considered VA's duty to inform the appellant of 
the evidence needed to substantiate his claim and to assist 
him in obtaining relevant evidence.  See generally the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2008).

The United States Court of Appeals for Veterans Claims 
(Court) has held that VCAA notification procedures do not 
apply in cases where the applicable chapter of Title 38, 
United States Code contains its own notice provisions.  See 
Barger v. Principi, 16 Vet. App. 132, 138 (2002) (VCAA notice 
was not required in case involving a waiver request).  
Specific VCAA notice was not required in this case because 
the applicable regulatory notification procedure was 
38 C.F.R. § 21.1031 (2008) for claims under Chapter 35, not 
the VCAA.  

In addition, as explained above, the Board finds that the 
law, and not the evidence, is dispositive in this case and 
therefore no further duty to assist exists.  The VCAA does 
not affect matters on appeal when the issue is limited to 
statutory interpretation.  See Mason v. Principi, 16 Vet. 
App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2002) (VCAA not applicable where law, not the factual 
evidence, is dispositive); Smith v. Gober, 14 Vet. App. 227 
(2002) (VCAA has no effect on appeal limited to 
interpretation of law).

ORDER


Entitlement to an extension of the delimiting date beyond 
April [redacted], 2001 for educational assistance benefits under 
Chapter 35, Title 38, United States Code is denied. 


____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


